Title: From Thomas Jefferson to André Limozin, 11 September 1785
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Sep. 11. 1785.

According to the desire expressed in your letter by Capt. Yeaton I have enquired into the practicability of getting him naturalised here, and authorised to command his vessels, but the information given us, rendering it probable that more time would be consumed, in attending here till the objects could be obtained, than he chuses to spare, he declines pursuing it. I will beg permission to address to your care three or four trunks of books for some of my friends in Virginia. I shall send them in a few days, by water, as they would be too much rubbed were I to send them by land. I will pray you to keep them till some vessel shall be going from your port to James, York, or Ra[ppahann]ock rivers in Virginia. I should be obliged to you i[f you would be a]ble to inform me whenever there is [a vessel coming from or going to Vir]ginia, as I should frequ[ently have letters and parcels to send It will be] necessary for me always to [know to what port the] vessel would be bound. I have the honour [to be, Sir,] Your most obedient humble servt.,

Th: Jefferson

